       Case 4:21-cv-00135-P Document 1 Filed 02/08/21                   Page 1 of 21 PageID 1



                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

Katherine M. Cleary, et al.,                     §
Individually and on behalf of                    §
others similarly situated.                       §
                                                 §
          Plaintiffs,                            §
                                                 §
vs.                                              §               Civil Action No. 4:21-cv-00135
                                                 §
American Airlines, Inc.,                         §
                                                 §
          Defendants.                            §

                               PLAINTIFFS’ ORIGINAL PETITION

          COMES NOW, Catherine M. Cleary, et al., individually and on behalf of those similarly

situated states the following:
                                            I.       PARTIES

          1.      Plaintiffs, Katherine Cleary and William Cleary are U.S. citizens residing in Los

      Angeles, California.

          2.      Plaintiff, Eric Earll is a U.S. citizen residing in Minneapolis, Minnesota.

          3.      Plaintiff, Filippo Ferrigni is a U.S. citizen residing in St. Louis, Missouri.

          4.      Plaintiff, Judy Crosson is a U.S. citizen residing in Abilene, Texas.

          5.      Defendant, American Airlines, Inc. is a Delaware corporation. Defendant is going

      to execute a waiver of the service of summons.

                               II.     VENUE AND JURISDICTION

          6.      The Court has jurisdiction over the subject matter of this action pursuant to 28

      U.S.C. § 1332(d) because the amount of controversy exceeds $5,000,000 and the class is

      comprised of at least some persons who are citizens of a state different from AA.

          7.      This Court has personal jurisdiction over AA because AA is headquartered in this

      District.



PLAINTIFFS’ ORIGINAL COMPLAINT                                                                PAGE 1 OF 21
     Case 4:21-cv-00135-P Document 1 Filed 02/08/21                 Page 2 of 21 PageID 2


       8.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because AA is

   headquartered in this District.

                              III.    FACTUAL ALLEGATIONS


       9.      Defendant, American Airlines, Inc. (“AA”) is one of the world’s largest airlines,

   providing air travel to passengers and their luggage both domestically and internationally. AA

   is incorporated in Delaware, and headquartered in Fort Worth, Texas.

       10.     Baggage fees are big business for American Airlines. In 2019, AA took in over $1.4

billion in baggage fees. Knowing that waiving baggage fees would entice fliers, AA offered free

checked bags to certain customers including customers who flew frequently in AA’s loyalty

program AAdvantage, customers who purchased first or business class tickets, and customers who

held AA’s branded credit cards.

       11.     AA’s passenger contracts specify that certain of its passengers are permitted to

check bag(s), for free. Yet, AA systematically required these passengers to pay to check bags and

thus breached its contract with affected passengers.

       12.     AA failed to program its checked bag terms in the standardized software system

that AA uses to determine whether passengers must pay for checked bags when they check in at

the airport. As a result, AA passengers were improperly charged, and forced to pay, baggage fees.

       13.     On or around February 6, 2017, Plaintiffs, William, and Katherine Cleary were at

their home when they purchased tickets online from AA for travel from Los Angeles to Dallas and

return. When they purchased these tickets, they and AA entered into a contract which specified

that they could each check their first bag for no additional charge. AA presented this term of its

contract both in the confirmation screens shown at the conclusion of booking, and in the e-ticket

confirmation emails AA sent after booking. However, when the Clearys arrived at the airport on

March 21, 2017, each with a bag to check, AA required them to pay to check each bag, and

similarly upon their return three days later. They paid the fees.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                         PAGE 2 OF 21
     Case 4:21-cv-00135-P Document 1 Filed 02/08/21                Page 3 of 21 PageID 3


           14.   On March 8, 2018, AA sent Plaintiff, Judy Crosson an email indicating that she had

received “Gold status” valid through May 25, 2018. On May 14, 2018, Ms. Crosson was at her

home when she purchased a ticket online from AA for herself to travel from Dallas to Myrtle

Beach and return. AA sent Ms. Crosson an e-ticket confirmation after booking, confirming that

there would be no charge for her first bag. However, when Ms. Crosson arrived at the airport on

August 26, 2018, AA required her to pay to check her first bag.

           15.   On or around May 13, 2016, Plaintiff, Eric Earll was at his home when he purchased

a ticket online from AA for himself to travel from Minneapolis to Kansas City and return. On or

around May 13, 2016, Mr. Earll also applied for a Citi / AAdvantage Platinum Select credit card

which he understood would allow him to check a bag at no additional charge on his upcoming

flight. On May 13, Citi confirmed that Mr. Earll has “been approved” and his “account is

considered open as of today, 05/13/2016.” However, when he arrived at the airport on May 20,

2016, AA required him to pay to check his first bag. Mr. Earll objected that he had the credit card,

but the AA check-in agent told him the computer showed no bag fee waiver, that this happens all

the time, and that he had to pay the fee in order to check the bag. Having no choice Mr. Earll paid

the fee.

           16.   In approximately 2014, Plaintiff, Filippo Ferrigni was onboard an AA flight when

an oral solicitation invited him to apply for an AA-partner credit card, which he understood would

allow him to check a bag at no additional charge on each of his future flights with AA. Mr. Ferrigni

received a paper application from a flight attendant and applied for the specified credit card. On

November 12, 2018, Mr. Ferrigni purchased a ticket online from AA for travel from St. Louis to

St. Kitts and return. When Mr. Ferrigni arrived at the St. Louis airport on April 2, 2019, the AA

check-in agent told him his credit card provided a free checked bag only on domestic flights. Mr.

Ferrigni had no choice but to pay the fee in order to check his bag. On April 9, 2019, Mr. Ferrigni

arrived at the St. Kitts airport to begin his journey home, and again he (again having no choice)

was required to pay to check his bag. After an overnight connection in Miami, Mr. Ferrigni arrived

at the Miami airport on April 10 for the domestic flight from Miami to St. Louis. Yet again, and


PLAINTIFFS’ ORIGINAL COMPLAINT                                                           PAGE 3 OF 21
     Case 4:21-cv-00135-P Document 1 Filed 02/08/21                  Page 4 of 21 PageID 4


despite this flight segment being entirely domestic, AA required Mr. Ferrigni to pay to check his

bag. Mr. Ferrigni paid the fee on all three occasions.

       17.     AA entered into air travel contracts with categories of passengers, whereby AA

committed to transport a certain number of checked bags for those passengers, with certain

weights, for free. But AA systematically breached those contracts by nevertheless requiring those

passengers to pay AA to check such bags.

       18.      AA enters into a contract with each of its passengers when a passenger purchases

a ticket for travel on AA (“Contract”). In particular, when a passenger purchases a ticket for an

AA flight, AA specifies that AA will provide flights as well as other benefits. First, each Contract

includes the ticket, which contains terms such as the specific flight or flights, date and time, and

class of service. Second, each Contract includes AA’s standard terms and conditions, described

further in the following paragraph. Third, when a passenger makes a purchase on AA’s website

(AA.COM), the terms shown there (such as fare, change fees, and baggage fees) become part of

the contract when the passenger purchases the ticket. These terms presented to passengers at the

point of purchase (“Point of Purchase Terms”) are typically summarized and memorialized in an

AA.COM screen entitled “Your Trip Summary.” Fourth, when AA offers specific terms for

passengers who obtain an AA-partner credit card, the terms of such offer that relate to travel on

AA also become part of the contract.

       19.     AA has two standard terms and conditions, one or both of which is incorporated

into each Contract. If a passenger purchases a ticket entirely for travel between points in the United

States (which includes the fifty states, the District of Columbia, the U.S. Virgin Islands, and Puerto

Rico; collectively, “Domestic Flights”), the applicable standard terms and conditions are the

Conditions of Carriage. If the passenger purchases a flight that is at least partially international,

the standard terms and conditions also include the “International General Rules.”

       20.     At all airports, AA uses computers, including check-in kiosks for passengers and

computer terminals for agents, to check passenger bags. On information and belief, these

computers all run, connect to, and/or are controlled by AA’s Passenger Service System (“PSS”).


PLAINTIFFS’ ORIGINAL COMPLAINT                                                            PAGE 4 OF 21
     Case 4:21-cv-00135-P Document 1 Filed 02/08/21                          Page 5 of 21 PageID 5


The PSS determines whether and what amount passengers have to pay to check bags for AA

flights. According to AA, it operates on a “Single Passenger Service System.” 1 On information

and belief, AA’s PSS is a standardized system that runs consistently throughout AA’s operation.

        21.      AA’s records memorialize the number of free bags each passenger checked, as well

as which passengers paid checked baggage fees and in what amounts.


A.      AA’s Contracts provide that AA will transport a certain number of checked bags
        for no additional charge.

        22.      The Contract provides that AA will transport a certain number of checked bags for

free for certain passengers. This Contract term is included in the standard terms and conditions,

the ticket, and, where applicable, the Point of Purchase terms, and any credit card term offer

accepted by those passengers. For example, Plaintiff, Judy Crosson and AA entered into the

Contract on May 14, 2018, when she used AA.COM to purchase travel from Dallas to Myrtle

Beach and return. The e-ticket confirmation email (memorializing the ticket purchase, as described

further in paragraph 54) which AA sent to Ms. Crosson expressly stated that she would incur a fee

of “USD0.00” for her first checked bag.
B.      AA Contracts specify that certain passengers may check bags for free.


        a.       The current version of AA’s Conditions of Carriage is available online at

https://www.aa.com/i18n/customer-service/support/conditions-of-carriage.jsp.

        b.       The Conditions of Carriage document includes a section titled “Checked baggage,”

where AA provides a link to, and thereby incorporates, the Checked Bag Policy. The Checked

Baggage Policy is available online at https://www.aa.com/i18n/travel-info/baggage/checked-

baggage-policy.jsp.




1
 See History of American Airlines, available at: https://www.aa.com/i18n/customer-service/about-us/history-of-
american-airlines.jsp (last visited on August 6, 2020).



PLAINTIFFS’ ORIGINAL COMPLAINT                                                                       PAGE 5 OF 21
        Case 4:21-cv-00135-P Document 1 Filed 02/08/21               Page 6 of 21 PageID 6


          c.     In the Checked Bag Policy’s section titled “What will it cost?,” AA specifies that

certain passengers may check bags for free: AAdvantage Gold members, oneworld Ruby

members, and certain AA-partner credit card holders on domestic flights (one bag each);

AAdvantage Platinum and Platinum Pro members, oneworld Sapphire members, and passengers

confirmed in business class and first class (two bags each); Executive Platinum members,

oneworld Emerald members, and passengers confirmed in first class on three-cabin aircraft (three

bags each). AA further specifies that these checked bag benefits extend to other passengers

traveling on the same reservation.

          d.     The Checked Baggage Policy links to, and thereby incorporates, a page entitled

Oversize and Overweight Bags. The current Oversize and Overweight Bags page is available

online     at   https://www.aa.com/i18n/travel-info/baggage/oversize-and-overweight-baggage.jsp.

That page indicates that each free checked bag by a first class, business class, Executive Platinum

and oneworld Emerald member may weigh up to 70 pounds.


          1.     The Point of Purchase Terms are part of the Contract between AA and those
                 passengers who purchase tickets from AA.COM.

          e.     When a passenger purchases a ticket on AA.COM, the passenger first chooses

destination, dates, and class of service. After the passenger makes these choices and before the

passenger pays, AA displays a “Your Trip Summary” screen where it specifies the specific flights

as well as certain benefits, including the number of bags the passenger can check for free, if the

passenger pays AA the listed fare.

          f.     The AA Your Trip Summary screen specified that passengers who purchased

domestic first-class tickets, domestic business-class tickets, and international business-class tickets

would be able to check their first, second, and third bags for free. These terms presented at the

Point of Purchase became part of the Contract when the passenger performed by paying the listed

fare.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                             PAGE 6 OF 21
     Case 4:21-cv-00135-P Document 1 Filed 02/08/21                Page 7 of 21 PageID 7


        g.     For example, below is a screenshot from the class period showing the terms AA

offered at the Point of Purchase to passengers purchasing domestic first-class tickets.




        h.     For tickets purchased from AA.COM from March 29, 2016 through at least

December 1, 2016, the AA.COM Your Trip Summary screen indicated that all domestic first-class

tickets included “Up to 3 checked bags” for free. The screenshot above (captured on October 16,

2016) demonstrates that promise.

        i.     During portions of 2016, AA.COM offered “up to 3 checked bags” for passengers

purchasing domestic business class tickets and international business class tickets.

        j.     When a customer checks in for an AA flight, AA.COM sometimes encourages the

passenger to pay an additional fee to upgrade to business class or first class (“Check-in Upsell

Page”). During a portion of 2016, the Check-in Upsell Page specified “up to 3 checked bags” as a

benefit of such upgrade. If a passenger accepted the Check-In Upsell offer, AA reconfirmed that

benefit in a Your Trip Summary page again affirming that “up to 3 checked bags” were included

in the fare.


        2.     All AA tickets specify how many checked bags AA will transport for no
               additional charge.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                            PAGE 7 OF 21
     Case 4:21-cv-00135-P Document 1 Filed 02/08/21              Page 8 of 21 PageID 8


        k.      When a passenger buys an electronic ticket (“e-ticket”) from AA, AA does not

provide the passenger with a paper ticket. Nor does AA provide the passenger with the actual e-

ticket, which is a record in an AA computer server. Instead, AA sends the passenger an e-ticket

confirmation email, which reports key terms of the e-ticket. AA’s e-ticket confirmation emails

specify certain checked bag charges associated with the passenger’s itinerary and ticket. On

information and belief, the e-ticket confirmation specifications regarding checked bag charges

match the terms of the actual e-ticket.

        l.      AA sends e-ticket confirmation emails that systematically confirm that certain

passengers may check their first bag for free. For example, Plaintiff, William Cleary’s e-ticket

confirmation email, which has the same format and types of information as the other e-ticket

confirmation emails AA sends to passengers, stated:


             Baggage charges for your itinerary will be governed by American Airlines
             BAG ALLOWANCE -LAXDFW-No free checked bags/ American
             Airlines BAG ALLOWANCE -DFWLAX-No free checked bags/
             American Airlines 1STCHECKED BAG FEE-LAXDFW-USD0.00/
             American Airlines /UP TO 50 LB/23 KG AND UP TO 62 LINEAR
             IN/158 LINEAR CM 1STCHECKED BAG FEE-DFWLAX-USD0.00/
             American Airlines /UP TO 50 LB/23 KG AND UP TO 62 LINEAR
             IN/158 LINEAR CM 2NDCHECKED BAG FEE-LAXDFW-USD35.00/
             American Airlines /UP TO 50 LB/23 KG AND UP TO 62 LINEAR
             IN/158 LINEAR CM 2NDCHECKED BAG FEE-DFWLAX-USD35.00/
             American Airlines /UP TO 50 LB/23 KG AND UP TO 62 LINEAR
             IN/158 LINEAR CM ADDITIONAL ALLOWANCES AND/OR
             DISCOUNTS MAY APPLY


        m.      These terms set forth AA checked bag fees. For example, Mr. Cleary’s e-ticket

confirmation email states, “American Airlines 1STCHECKED BAG FEE-LAXDFW-USD0.00/.”

This means that Mr. Cleary, like all other passengers who received this promise from AA, was

entitled to check his first bag for free.

        n.      Notably, passengers who received this confirmation relied on it and brought bags

to check.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                          PAGE 8 OF 21
      Case 4:21-cv-00135-P Document 1 Filed 02/08/21                 Page 9 of 21 PageID 9



        3.      AA’s promises about credit card benefits are part of the Contract between
                AA and those passengers who apply for and receive those credit cards.

        o.      To induce passengers to apply for credit cards with AA’s partner credit card issuers,

AA specifies that holders of these credit cards will receive a free checked bag on AA flights, among

other benefits. These offers occur in text on AA.COM, in prerecorded audio-video announcements

played aboard AA aircraft, in scripts provided to AA cabin crew to read to passengers through

public address systems aboard AA aircraft, and in displays shown at and around AA airport

facilities. When AA makes such an offer to a passenger and the passenger accepts by signing up

for the specified credit card, AA’s offer of a free checked bag is also a part of the Contract.

        p.      On AA.COM, AA prominently featured certain credit cards as allowing passengers

to check baggage for free. For example, as of April 15, 2018, an AA.COM page entitled

“AAdvantage Credit Cards” indicated that the “Citi / AAdvantage Platinum Select Card” and

“CitiBusiness AAdvantage Platinum Select Card” both offered “First checked bag fee waived.”

That page indicated no relevant restriction, such as a first bag available only on domestic journeys

or only in other circumstances.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                             PAGE 9 OF 21
   Case 4:21-cv-00135-P Document 1 Filed 02/08/21                   Page 10 of 21 PageID 10


       q.      As of April 13, 2018, a page on the AA.COM web site indicated that passengers

who obtain certain credit cards receive: “First checked bag free for you and up to four people

traveling with you on American Airlines itineraries.” The page went on to present a table indicating

that the “Citi AAdvantage Executive World Elite Mastercard”, “Citi AAdvantage Platinum Select

World Elite Mastercard”, and “Citi AAdvantage Platinum Select World Mastercard” each offered

“First checked bag waived on itineraries” for “Up to 8 travel companions on the same reservation”

or “Up to 4 travel companions on the same reservation” (depending on which card the passenger

chose). No footnote or other disclaimer on or around those statements added any restriction.

       r.      Furthermore, AA’s onboard statements to passengers promised that a first bag

could be checked without charge. In prerecorded audio announcements on AA aircraft, one

recording announced “Our AAdvantage Aviator Mastercard is another great way to earn miles

with everyday purchases and enjoy benefits such as your first checked bag free.” No statement in

the audio solicitation limited that benefit to certain flights such as domestic flights. (Recording

made on an AA aircraft on December 6, 2017.) On aircraft with audio-video capabilities, AA

provided both audio and video recordings to promote credit cards to passengers. One such

recording announced that customers who obtain the featured credit card “enjoy benefits such as

your first checked bag free.” No statement in the audio solicitation limited that benefit to certain

flights such as domestic flights, nor did any on-screen text limit that benefit to certain flights such

as domestic flights. (Recording made May 6, 2018). On information and belief, AA provided its

cabin crew with scripts to be read verbatim to promote AA-partner credit cards. On information

and belief, one such script instructed crew to announce that for a certain AA credit card, “Other

benefits include … your first checked bag is free for you and up to four of your traveling

companions on your reservation.” No statement in the audio solicitation limited that benefit to

certain flights such as domestic flights. (Recording made on an AA aircraft on November 25,

2018.) On information and belief, AA systems played these solicitations and AA staff read these

solicitations even on international flights. With passengers flying internationally, the AA

solicitations could only be understood as applying on passengers’ future international journeys.


PLAINTIFFS’ ORIGINAL COMPLAINT                                                            PAGE 10 OF 21
     Case 4:21-cv-00135-P Document 1 Filed 02/08/21                Page 11 of 21 PageID 11


On information and belief, Plaintiff Ferrigni first learned about an AA credit card based on an AA

inflight solicitation, during an international flight, that mentioned a free checked bag benefit.

        s.     On information and belief, AA promised in offers on airport premises that

passengers who obtained certain credit cards could check a first bag free of charge and did not in

these statements indicate any restriction to domestic flights. On information and belief, these offers

included brochures at check-in counters, gate areas, and clubs. On information, these offers

included large-format wall displays.

        t.     No matter where AA made credit card offers – whether on AA.COM, through

airplane systems, or at airport premises – AA made offers which customers accepted by applying

for the specified credit cards. When passengers did so, the terms of those offers became part of

passengers’ contracts with AA.

        u.     Class representative Eric Earll was traveling from Minneapolis to Kansas City on

May 20, 2016. He had an AA-partner credit card which he obtained in order to check baggage

without charge. But when he presented his baggage for check-in in Minneapolis, an AA employee

told him that there was no baggage fee waiver in AA’s computer system for his travel. AA required

Mr. Earll to pay a baggage fee in order to check his bag and travel. An AA employee told Mr. Earll

that “this happens all the time” and suggested that he contact AA by phone to request a refund.

When Mr. Earll did so, AA did not return his funds.

        v.     Class representative Plaintiff, Filippo Ferrigni was traveling from St. Louis to St.

Kitts on April 2, 2019. He had an AA-partner credit card which he obtained in order to check

baggage without charge. But when he presented his baggage for check-in in St. Louis, an AA

employee told him that his credit card waived baggage fees only on domestic travel. Having no

choice Mr. Ferrigni reluctantly paid to check his baggage.


C.      AA systematically breached the Contract because it required certain passengers to
        pay to check certain bags.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                           PAGE 11 OF 21
   Case 4:21-cv-00135-P Document 1 Filed 02/08/21                  Page 12 of 21 PageID 12


       a.      AA breached its baggage fee obligations in the contract in the same way for all

affected passengers. At the time when specified passengers purchased a ticket, AA formed a

Contract with each such passenger that included a number of free checked bags. But when these

passengers attempted to check their bags, AA systematically required such passengers to pay to

check such bags.


       1.      AA breached the Contract’s terms promising that certain passengers could
               check certain bags for no additional fee.

       b.      As described above, AA’s contracts provided that elite members and business and

first-class passengers could check free bags as specified in paragraph 21. The contracts further

provided that Executive Platinum members, oneworld Emerald members, and business and first-

class passengers could check bags of up to 70 pounds for free. But AA charged these passengers

to check bags that it was contractually obliged to transport for free.

       c.      Many passengers reported, on Twitter and other public discussion forums, that AA

required them to pay for checked bags that AA was obliged to transport for free because they

qualified for a particular frequent flyer status. For example, on April 29, 2019, a passenger

complained on twitter that “I guess being Gold only gives you a free checked bag on occasion?!?!”,

thereby indicating that AA had denied the promised benefit of a first free checked bag for each

Gold passenger. On January 23, 2020, a passenger complained on Twitter that AA staff “still insist

on charging me for my third bag” despite her Executive Platinum status. On February 29, 2020,

another Executive Platinum member reported on Twitter that AA’s computer system allowed him

to check only two bags without an additional charge.

       d.      Executive Platinum and oneworld Emerald Passengers further reported, on Twitter

and other public discussion forums, that AA required them to pay to check bags of up to 70 pounds.

For example, on April 21, 2017, a passenger on Facebook reported “Heads up to those that fly

with bags over 50 pounds to and from SMF. Those clowns tried to make me pay for over-weight

baggage, even though exec plat members can have bags up to 70 pounds. They were arguing with



PLAINTIFFS’ ORIGINAL COMPLAINT                                                        PAGE 12 OF 21
   Case 4:21-cv-00135-P Document 1 Filed 02/08/21                 Page 13 of 21 PageID 13


me that I needed first class ticket for this perk.” Another passenger replied: “I've run into this a

number of times; I regularly travel with anywhere between 3-12 70lb pieces (depending on the

number of people with me). PHL is notoriously bad about that. And when I run into it, it's

widespread issue at that station. Not just an agent or two.”

       e.      AA’s e-ticket confirmation emails specify the baggage benefits of the elite status

that a passenger held as of the date of ticketing apply to that ticket. Passengers rely on the

confirmation of benefits plainly listed within their travel documents. But when those passengers

check a bag on the date of travel, AA charges a checked baggage fee.

       f.      For example, Plaintiff, Ms. Crosson held Gold status as of the date of ticketing. Her

e-ticket confirmation email specified one free checked bag the baggage benefit associated with the

Gold status she held at the date of ticketing. AA breached the Contract when it charged her to

check her first bag.

       g.      Other passengers reported, on Twitter and other public discussion forums, that AA

required them to pay for checked bags that AA promised to transport for no additional charge

because of their then-applicable frequent flyer status. For example, on Twitter on February 29,

2020, a passenger complained that he “booked a flight while AA Platinum.” He reported that his

e-ticket confirmation email said he could check two bags at no charge, but AA staff charged him

anyway.


       2.      AA breached the Point of Purchase Terms specifying that passengers who
               travelled on business and first-class tickets could check three bags for no
               additional fee.

       h.      As described above, AA’s Contracts with business and first-class passengers

specified that they could transport up to three bags, each weighing up to 70 pounds, at no additional

charge. Yet AA systematically breached its contracts with these passengers. AA passengers have

reported, on Twitter and flyertalk.com, that AA required them to pay for checked bags that AA

promised in the terms of the Contract to transport without charge.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                           PAGE 13 OF 21
   Case 4:21-cv-00135-P Document 1 Filed 02/08/21               Page 14 of 21 PageID 14


       i.      For example, a passenger purchased a first-class ticket on AA’s website for travel

in January 2017. AA’s Your Trip Summary screen specified that she could check her first, second,

and third bags for no additional charge if she paid AA the stated fare. Nonetheless, AA required

her to pay to check her third bag.

       j.      Similarly, another passenger stated that he purchased a ticket on AA’s website for

a first-class seat on a domestic flight in or around November 2016. AA’s Your Trip Summary

screen specified that he could check his first, second, and third bags for no additional charge.

Nonetheless, AA required him to pay to check his third bag.

       k.      Another passenger reported having purchased a ticket on AA’s website for travel

in July 2016 and choosing a first-class ticket based on AA’s Point of Purchase terms specifying

that she could receive “Up to 3 checked bags” if she bought that ticket. Upon checking in, she was

not able to check a third bag for free because AA refused to accept her third checked bag unless

she paid an additional $200.

       l.      Many passengers complained directly to AA, including publicly via Twitter.

Affected passengers widely reported surprise at being charged for their third checked bag,

particularly when they were told prominently at the Point of Purchase that three bags could be

checked for free. For example, one passenger complained on Twitter: AA “says I get three bags

with 1st class upgrade… But I was charged $150. Shame on you!” Another passenger explained

on Twitter: “When I purchased my ticket, the box I clicked stated I was allowed 3 free bags.”

Multiple passengers posted screenshots or photographs showing the Point of Purchase terms on

AA.COM specifying that business and first-class passengers may check up to three bags for free.


       3.      AA breached the promises in e-tickets promising a free first bag to certain
               passengers.

       m.      As described above, AA’s e-tickets and e-ticket confirmation emails include

baggage terms. Contrary to these terms, AA charged passengers to check bags when the e-ticket

confirmation email specifically said such bags would be checked for free.



PLAINTIFFS’ ORIGINAL COMPLAINT                                                        PAGE 14 OF 21
   Case 4:21-cv-00135-P Document 1 Filed 02/08/21                Page 15 of 21 PageID 15


          n.   For example, Plaintiffs, William, and Katherine Cleary held e-tickets and presented

e-ticket confirmation emails indicating that they could each check their first bag for free. At the

airport on both their outbound and return flights, AA staff required them to pay. Similarly,

Plaintiff, Judy Crosson received an e-ticket confirmation email specifying a free checked bag, but

nonetheless AA charged her to check her bag.

          o.   Other passengers on Twitter complained that AA similarly charged them despite

the terms written in their e-ticket confirmation emails. For example, on February 29, 2020, a

passenger complained that his e-ticket confirmation email said he could check two bags at no

charge, but AA staff charged him anyway.


          4.   AA breached the Contract’s terms promising a free first bag to passengers
               with certain partner credit cards.

          p.   As described above, AA specified that passengers with certain credit cards could

check a free first bag. Yet AA charged passengers with AA-partner credit cards to check their first

bag. For example, Plaintiff, Eric Earll had a Citi / AAdvantage Platinum Select credit card which

AA promised would allow him to check a bag for free on his upcoming flight, but AA nonetheless

charged him. Users on Twitter similarly reported that despite having AA-partner credit cards that

included a free first checked bag, AA required them to pay to check such bags during domestic

travel.

          q.   Furthermore, AA systematically refused to provide a free checked bag to holders

of its partner credit cards traveling on international flights. For example, AA induced Plaintiff,

Ferrigni to obtain an AA credit card via the promise that it would provide a free checked bag, but

when Ferrigni tried to check a bag on an international itinerary, AA required him to pay. Users on

Twitter similarly reported that despite having AA-partner credit cards that included a free first

checked bag, AA required them to pay to check such bags during international travel. For example,

on March 26, 2018, a Twitter user complained about a charge for checking a bag on an




PLAINTIFFS’ ORIGINAL COMPLAINT                                                         PAGE 15 OF 21
     Case 4:21-cv-00135-P Document 1 Filed 02/08/21               Page 16 of 21 PageID 16


international flight, based on AA marketing materials indicating that a bag could be checked for

free and nowhere mentioning any exclusion of international journeys.


D.      AA CONTINUED IMPROPER BAG FEES DESPITE PRIOR CLASS ACTION
        LITIGATION

        a.      AA has faced prior class action litigation about charging fees to check bags it had

promised to transport for free. See Max Bazerman v. American Airlines, Inc., Case No. 1:17-cv-

11297-WGY (D. Mass. 2017). At issue in this case are certain claims that were not settled or

released in Bazerman. Among those claims are the following situations.

        b.      Charges after Bazerman settlement. The Bazerman settlement released only

charges made on or before June 7, 2018. AA continued to charge bag fees in breach of its

contracts, after that date.

        c.      Charges not found in the Bazerman settlement due to underinclusive class list.

The Bazerman settlement released only claims by those persons who were included in the class

list and to whom individual notice was directed. No notice was sent to Plaintiff, William Cleary.

        d.      Charges not found in the Bazerman settlement due to other software errors. On

information and belief, the search criteria in Bazerman identified only a portion of the bags that

should have been refunded under the plain language of the Bazerman settlement and release.

        e.      Charges relating to overweight bags. The Bazerman settlement and release did

not cover charges resulting from to AA’s promises about the weight of such bags, including

transporting 51 to 70 pound bags without additional charge.

        f.      Charges relating to credit card promises. The Bazerman settlement and release

did not cover charges for holders of AA branded credit cards.
                               E. CLASS ACTION ALLEGATIONS


        23.     Plaintiffs reallege the foregoing paragraphs of this Complaint as though fully set

     forth herein.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                          PAGE 16 OF 21
   Case 4:21-cv-00135-P Document 1 Filed 02/08/21                  Page 17 of 21 PageID 17



         24.   Plaintiffs bring this action as a class action for monetary relief pursuant to Rule

23(b)(3) of the Federal Rules of Civil Procedure on behalf of the following Class: All persons who

purchased a ticket for air travel on American Airlines (“AA”) subject to AA promises that their

ticket would allow the passenger to check a specified number of bags for free, when in fact AA

required the passengers to pay to check one or more such bags, during the relevant statute of

limitations period prior to the filing of the complaint. (“Class Definition” or “Class”).

         25.   Excluded from the Class are defendants herein, and any person, firm, trust,

corporation, or other entity related to or affiliated with defendants, including without limitation

persons who are officers, directors, employees, agents, associates or partners of defendants, and

Plaintiffs’ Counsel and employees of their firms. Also excluded from the Class are those persons

whose only claims arise from baggage fees released in Max Bazerman v. American Airlines, Inc.,

Case No. 1:17-cv-11297-WGY (D. Mass. 2017).

         26.   This action is properly maintained as a class action. The Class satisfies all of the

requirements of Rule 23 for maintaining a class action.

         27.   Ascertainability. The members of the Class (collectively “class members”) are

known to AA. Their identities are recorded in AA’s business records. Moreover, the Class

Definition enables every putative class member to identify himself or herself as a member of the

Class.

         28.   Numerosity. The Class is so numerous that joinder of all members is impracticable

and the disposition of their claims in a class action will provide substantial benefits to the parties

and the Court. Plaintiff believes there are thousands of members of the Class, who are

geographically dispersed throughout the United States.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                           PAGE 17 OF 21
   Case 4:21-cv-00135-P Document 1 Filed 02/08/21                Page 18 of 21 PageID 18


       29.     Existence and predominance of common questions of law or fact. There are

questions of law or fact that are common to the Class, which predominate over questions affecting

any individual class member. AA’s PSS is centralized software that AA uses to manage different

parts of its business. The PSS includes databases containing all of AA’s domestic and international

passenger reservations and ticketing information as well as the baggage fees each passenger paid.

AA’s PSS determines whether domestic and international passengers pay for checked bags when

they check in for their flights. The PSS did not incorporate AA’s contractual terms regarding

checked bag fees to international and domestic passengers. As a result, AA systematically charged

passengers for checked bags in breach of the Contracts specifying that AA would transport such

checked bags for free. The common nucleus of operative facts also includes AA’s standardized

terms and conditions for customer air travel described above, as well as the presentation of the

same promises to passengers through e-ticket confirmation emails and computerized displays on

AA.COM.

       30.     Common questions of law or fact include without limitation:

       a.      Whether class members performed pursuant to AA’s offer when they purchased a

               ticket for travel on AA;

       b.      Whether the Contract was formed at the time when a class member purchased a

               ticket for travel on AA;

       c.      Whether the Contract specified that class members could check a specified

               quantity and weight of bags at no additional charge;

       d.      Whether AA failed to program its Passenger Service System to embody the terms

               of its Contracts with passengers;

       e.      Whether AA breached the Contract when it required class members to pay

               checked bag fees.

       31.     Typicality. The claims of Plaintiffs are typical of those of the class members, and

Defendant has no defenses that are unique to Plaintiffs.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                         PAGE 18 OF 21
   Case 4:21-cv-00135-P Document 1 Filed 02/08/21                 Page 19 of 21 PageID 19


        32.     Adequacy of representation. Plaintiffs will fairly and adequately protect the

interests of the class and has no interests adverse or antagonistic to the interests of the other

members of the class. Plaintiffs have retained competent counsel who are experienced in the

prosecution of consumer class action litigation.

        33.     Superiority. A class action is superior to other methods for the fair and efficient

adjudication of the claims asserted herein. A class action will permit a large number of similarly

situated persons to prosecute their common claims in a single forum simultaneously, efficiently,

and without the duplication of time and expense that the prosecution of numerous individual

actions would entail. Class treatment will also permit the adjudication of relatively small claims

by many class members who could not otherwise afford to seek legal redress for the wrongs

complained of in this action. Plaintiffs do not anticipate any unusual difficulties in the management

of this class action.

                        CAUSE OF ACTION: BREACH OF CONTRACT


                                       (all Class Members)


        34.     Plaintiffs reallege the foregoing paragraphs of this Complaint as though fully set

forth herein.

        35.     Plaintiffs and all other class members entered into valid and enforceable written

contracts with AA for air transportation. Each such contract specified that the passenger could

check a specified quantity of baggage for free. Plaintiffs and all members of the Class accepted

AA’s offer and fully performed their obligations under the Contract.

        36.     AA nonetheless refused and failed to provide the free baggage transportation

services specified by the Contract. In breach of its contracts with class members, AA’s centralized

software system, the PSS, required all members of the Class to pay these baggage fees.

        37.     As a direct result of AA’s breach of the Contract, Plaintiffs and all other members

of the Class suffered actual damages in the form of bag check expenses and incurred reasonable

and foreseeable economic harm.


PLAINTIFFS’ ORIGINAL COMPLAINT                                                           PAGE 19 OF 21
   Case 4:21-cv-00135-P Document 1 Filed 02/08/21                Page 20 of 21 PageID 20


                                   PRAYER FOR RELIEF


       WHEREFORE, Plaintiffs, individually and on behalf of the Class, prays for judgment

against Defendant as follows:

       A.      Certification of Plaintiffs’ claim as a class action, pursuant to Fed. R. Civ. P.

23(b)(2) & (3), on behalf of the proposed Class;

       B.      Actual damages in an amount not less than the amount AA obtained from Plaintiffs

and the Class to transport checked bags in breach of the Contract;

       C.      An order enjoining Defendant from charging fees beyond those promised in

applicable contracts, or from denying benefits provided in applicable contracts;

       D.      An award of reasonable attorneys’ fees on behalf of Plaintiffs and the Class,

pursuant to Texas Civil Practices and Remedies Code § 38.001 and other applicable contract law;

       E.      An award of costs of suit on behalf of Plaintiffs and the Class, pursuant to Texas

Civil Practices and Remedies Code § 38.001 and other applicable contract law;

       F.      Pre-judgment at the maximum rate of interest permitted by law;

       G.      Post-judgment interest at the maximum rate of interest permitted by law; and

       H.      Such other and further relief that the court may deem just and proper.

                                 DEMAND FOR A JURY TRIAL

       Plaintiffs hereby demand a trial by jury.

                                                      Respectfully submitted.

                                                      MARK A. ALEXANDER, P.C.

                                                   By: ___/s/ Mark Alexander________
                                                       Mark Alexander
                                                       State Bar No. 01007500
                                                       Mark@markalexanderlaw.com
                                                       5080 Spectrum Drive, Suite 850E
                                                       Addison, Texas 75001
                                                       Tel. (972) 544-6968
                                                       Fax. (972) 421-1500




PLAINTIFFS’ ORIGINAL COMPLAINT                                                          PAGE 20 OF 21
   Case 4:21-cv-00135-P Document 1 Filed 02/08/21   Page 21 of 21 PageID 21



                                         Patrick DeBlase (SBN 167138)
                                         (Pro Hac Pending)
                                         deblase@dbelegal.com
                                         DEBLASE BROWN EYERLY LLP
                                         680 S. Santa Fe Ave.
                                         Los Angeles, CA 90021
                                         Telephone: (310) 575-9955
                                         Facsimile: (310) 575-9919

                                         GISKAN SOLOTAROFF &
                                         ANDERSON LLP
                                         Oren Giskan
                                         (Pro Hac Pending)
                                         ogiskan@gslawny.com
                                         90 Broad Street, 10th Floor
                                         New York, NY 10004
                                         Telephone: (212) 847-8315
                                         Attorneys for Plaintiffs




PLAINTIFFS’ ORIGINAL COMPLAINT                                         PAGE 21 OF 21
